Citation Nr: 0620142	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a seizure disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service for VA benefits 
purposes from June 1978 to June 1981.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2001 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 2004, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

There are several reasons why this case must be remanded 
again.

First, the remand orders of the Board's January 2004 remand 
included obtaining a copy of the decision by the Social 
Security Administration (SSA) on the veteran's claim filed 
with that agency for disability benefits.  While this case 
was in remand status, the AMC obtained a copy of an award 
letter sent by SSA to the veteran in April 1998 notifying him 
that he had been found eligible for Supplemental Security 
Income [SSI] payments, the program of federal benefits for 
low-income individuals who are aged, blind, or disabled which 
is administered by SSA.  It seems likely that the award to 
the veteran of SSI benefits was based on a finding of 
disability due to his service-connected seizure disorder, but 
the Board may not assume that such is the case but rather VA 
must obtain a copy of the SSA decision which awarded the 
veteran SSI which shows the basis of the award.  The AMC's 
failure to obtain a copy of the SSA decision awarding the 
veteran SSI did not comply with the holding in Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders), and so this case must be 
remanded for the purpose of obtaining a copy of the SSA 
decision in question.

Second, a regulation provides that the agency of original 
jurisdiction (AOJ) will furnish the appellant and his 
representative a supplemental statement of the case (SSOC) if 
the AOJ receives additional pertinent evidence after the most 
recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board.  See 38 C.F.R. § 19.31(b)(1) 
(2005).  
In this case, after the most recent SSOC was issued on 
February 22, 2006, the RO received in March 2006 from the 
veteran his written statement in support of his appeal and, 
also, a lay statement by a woman who identified herself as 
the veteran's "caregiver."  These two statements were 
received by VA before the veteran's appeal was re-certified 
to the Board and before the appellate record was transferred 
to the Board.  Because the statement from the "caregiver" 
received in March 2006 is pertinent to the claims on appeal, 
the issuance of an SSOC is required under the provisions of 
38 C.F.R. § 19.31(b)(1).

Third, in his statement received in March 2006, the veteran 
stated that he had an appointment scheduled for March 23, 
2006, for his service-connected seizure disorder to be 
evaluated by a private physician who is a specialist in 
treating disorders of the brain.  Any records and report of 
such an evaluation would be pertinent to the claims on 
appeal, and an attempt should be made while this case is in 
remand status to obtain copies of any such records and 
report.

Fourth, in his March 2006 statement, the veteran raised an 
issue of entitlement of expansion of the grant of service 
connection for a seizure disorder in his case to include 
disabling side-effects of medications (Dilantin and 
Phenobarbital) which physicians have prescribed as treatment 
for the seizure disorder.  That issue is inextricably 
intertwined with the claims on appeal and should be 
adjudicated while this case is in remand status.

Fifth, in March 2006, the veteran, who has been diagnosed 
with the non-service-connected disability of alcohol abuse, 
submitted a copy of an article on the website WebMD stating 
that symptoms of Phenobarbital dependence are similar to 
those of 
chronic alcoholism.  The veteran contends that the remarks by 
the examining physician in the report of a VA 
epilepsy/narcolepsy examination in April 2004 as to the 
relationship between the veteran's use of alcohol and his 
taking of the medications prescribed for his service-
connected seizure disorder were incomplete and not fully 
accurate.  The Board finds on this record that there is at 
this time not sufficient competent medical evidence of record 
addressing the nature and extent of the veteran's seizure 
disorder and the effects of the prescribed medication which 
he has been taking to decide the claims on appeal, to include 
the inextricably intertwined claim to expand the grant of 
service connection for a seizure disorder to include 
disabling side-effects of medications prescribed as treatment 
for the seizure disorder, and so under the provisions of 
38 C.F.R. § 3.159(c)(4) (2005) a further medical examination 
and medical opinion is necessary, and this case will also be 
remanded for that purpose.

Sixth, in the reasons and bases section of an SSOC furnished 
in October 2005 by the AMC to the veteran it was stated that 
the SSI benefit program administered by SSA "is a benefit 
not based on level of disability."  However, in the case of 
a person like the veteran, who is not aged or blind, the only 
basis in law to award SSI benefits would be a finding that he 
has qualifying disabilities which preclude him from working, 
and so the quoted statement in the October 2005 SSOC would 
not be a correct statement of the law.  In the event that VA 
obtains a copy of a decision by SSA awarding the veteran SSI 
benefits based on his service-connected seizure disorder, it 
appears that the provisions of 38 C.F.R. § 3.321(b)(1) (2005) 
may require the submission of the veteran's claim for an 
increased evaluation for a seizure disorder to the VA Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of an increased rating 
on an extra-schedular basis, and that matter should be 
addressed while this case is in remand status.

Finally, the Board, in its remand of January 2004, directed 
the RO to inform the veteran that the attorney who had 
represented him before VA was no longer authorized to do so, 
and to give the veteran an opportunity to appoint another 
representative.  A letter dated in June 2004 from the 
Disabled American Veterans (DAV) indicates that a power of 
attorney in favor of the DAV is of record and the RO, in 
correspondence dated in October 2005 and February 2006 
indicated that the veteran was represented by DAV.  However, 
there is no power of attorney of record in favor of DAV or 
anyone else.

Accordingly, the case is REMANDED to the AMC for the 
following actions:

1.  The AMC should inform the veteran that 
there is no document of record reflecting 
that he has appointed anyone to represent 
him before VA.  He should be provided with 
the form or forms for selecting a 
representative.

2.  After obtaining any necessary release 
from the veteran, the AMC should attempt 
to obtain records of any evaluation and/or 
treatment of the veteran for a seizure 
disorder by David Davis, M.D., of Dothan, 
Alabama.

3.  The AMC should attempt to obtain a 
copy of the SSA's decision awarding the 
veteran SSI disability benefits.  In 
making this records request, the AMC must 
comply with the provisions of 38 C.F.R. 
§ 3.159(c)(2).

4.  The AMC should then arrange for the 
veteran to be scheduled for an examination 
by a physician with the appropriate 
training and expertise to evaluate the 
current and recent manifestations of the 
veteran's service-connected seizure 
disorder and to determine whether the 
veteran's use of medications prescribed to 
treat his seizure disorder, to include 
Dilantin and Phenobarbital, have had 
and/or are having side-effects which 
impair the veteran's ability to function 
in daily life and/or to work.  It is 
imperative that the examiner review the 
pertinent medical records and other 
documents in the veteran's claims file.  
He or she should order any indicated 
diagnostic studies.  

After a clinical examination of the 
veteran, the records review, to include 
review of any records and/or report 
obtained by VA from Dr. David Davis and 
review of the results of any diagnostic 
studies which he or she ordered, the 
examining physician should respond to the 
following questions: 

*	By what symptomatology has the 
veteran's diagnosed 
convulsive/seizure disorder been 
principally manifested during the 
appeal period in this case, August 
1998 to the present?  

*	During the appeal period and 
currently, has the veteran had/does 
he now have side-effects of taking 
the prescribed doses of Dilantin and 
Phenobarbital which impair his 
ability to function in daily life and 
would reasonably be expected to 
impair his ability to work?  

*	If your answer to the second question 
was in the affirmative, what are such 
side-effects and to what extent and 
in which way do such side-effects 
impair the veteran's ability to 
function in daily life and to work?  

*	During the appeal period and 
currently, is there a basis in the 
medical evidence of record to find 
that use of alcohol by the veteran 
has either by itself or in 
interaction with medication 
prescribed as treatment for a seizure 
disorder impaired his ability to 
function in daily life and to work?  

*	If your answer to the fourth question 
was in the affirmative, to what 
extent has use of alcohol impaired 
the veteran's ability to function in 
daily life and to work during the 
appeal period and currently?

5.  The AMC should re-adjudicate the 
remanded claims, to include the claim of 
entitlement to expansion of the grant of 
service connection for a seizure disorder 
to include disabling side-effects of 
medications prescribed as treatment for 
the seizure disorder.  In evaluating the 
veteran's claims, the AMC should determine 
if this is an appropriate case to submit 
to the VA Under Secretary for Benefits or 
the Director of the Compensation and 
Pension Service for consideration of an 
extra-schedular rating.  If the benefits 
sought on appeal are not granted, the 
veteran should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The veteran has the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

